UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------X
UNITED STATES OF AMERICA,                                         ORDER OF SUSTENANCE

                       -against-                                  1:21-cr-00086-PKC

BRENDAN HUNT,

                               Defendant.
------------------X                                                                          FILED
                                                                                     IN CLERK'S OFFICE
                                                                               U.S. DISTRICT COURT E.D.N.Y.



( )
       It is hereby ORDERED that the Marshal supply proper:

      LODGING
                                                                               * APR 212021 *
                                                                               r",_ -      "'V•.-/\J "'FFICE
                                                                                 ' : ..• _. ' ·   1..

(X)   SUSTENANCE

( )   TRANSPORTATION

      to the (45) prospective jurors in the above entitled case

( ) DURING SELECTION

( ) DELIBERATING

() SEQUESTERED

(X) LUNCH

() OTHER _ _ _ _ _ __


DATED: Brooklyn, New York
       April 21, 2021
                                                            s/Hon. Pamela K. Chen

                                                       PAMELA K CHEN
                                                       UNITED STATES DISTRICT JUDGE
